ORDER
The Disciplinary Review Board on October 23,1998, having filed with the Court its decision concluding that as a matter of reciprocal discipline, based on his consent to disbarment in the State of Vermont, GERALD P. CANTINI of QUOGUE, NEW YORK, who was admitted to the bar of this State in 1963, should be suspended from the practice of law until reinstated to practice in Vermont, and good cause appearing;
It is ORDERED that GERALD P. CANTINI is suspended from the practice of law indefinitely, and until further Order of the Court, effective immediately; and it is further
ORDERED that no application for reinstatement to practice be made until respondent is restored to practice in Vermont and until he has fully satisfied his obligations to the New Jersey Lawyers’ Fund for Client Protection; and it is further
ORDERED that any application by respondent for a lesser quantum of discipline based on a more complete record shall be made within six months after the filing date of this Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
*81ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.